Exhibit 10(b)62

 

AMENDMENT TO LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT

 

As of December 22, 2003

 

To the Administrating Bank, the Funding
Bank and the Participating Banks party to the
Reimbursement Agreement referred to below

                    Re: System Energy Resources, Inc.

Ladies and Gentlemen:

            Reference is hereby made to that certain Letter of Credit and
Reimbursement Agreement, dated as of December 22, 2003, as amended by the First
Amendment and Consent to Letter of Credit and Reimbursement Agreement, dated as
of May 3, 2004 (as so amended, the "Reimbursement Agreement"), among System
Energy Resources, Inc. (the "Company"), Union Bank of California, N.A., as
Administrating Bank and as Funding Bank, Banc One Capital Markets, Inc., as
Documentation Agent, KeyBank National Association, as Syndication Agent, and the
Participating Banks named therein. Terms used herein without definition shall
have the meanings assigned in the Reimbursement Agreement.

            The Company desires to amend Section 3(b)(ii) of the Reimbursement
Agreement in order to clarify that the Participation Fee should be calculated
based on the Maximum Drawing Amount of each Letter of Credit rather than the
Maximum Credit Amount thereof.

            By signing this letter where indicated below, the Company, the
Administrating Bank, the Funding Bank and the Participating Banks agree to the
following:

            SECTION 1.  Amendment to Reimbursement Agreement.

Subject to the satisfaction of the conditions set forth in Section 2 hereof,
Section 3(b)(ii) of the Reimbursement Agreement is hereby amended by deleting
the phrase "Maximum Credit Amount" in its entirety and substituting therefor the
new phrase "Maximum Drawing Amount".



            SECTION 2.  Effectiveness.

This Amendment shall become effective as of the date hereof upon the receipt by
the Administrating Bank of counterparts of this Amendment executed by the
Company, the Participating Banks and the Funding Bank.



            SECTION 3.  Reference to and Effect on Reimbursement Agreement.

(a) Upon the effectiveness of this Amendment, each reference in the
Reimbursement Agreement to "this Reimbursement Agreement", "hereunder",
"hereof", "herein" or words of like import referring to the Reimbursement
Agreement shall mean and be a reference to the Reimbursement Agreement as
amended hereby.



            (b) Except as specifically amended above, the Reimbursement
Agreement remains in full force and effect and is hereby in all respects
ratified and confirmed.

            SECTION 4. Execution in Counterparts.

This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument. In furtherance of the
foregoing, it is understood and agreed that signatures hereto submitted by
facsimile transmission shall be deemed to be, and shall constitute, original
signatures.



            SECTION 5. Governing Law.

This Amendment shall be governed by and construed in accordance with the laws of
the State of New York.



Very truly yours,

SYSTEM ENERGY RESOURCES, INC.

 

By                                                                  
     Name:
     Title:

 

 

Agreed to as of the 22nd
day of December, 2003:

UNION BANK OF CALIFORNIA, N.A.,


as Administrating Bank, as Funding Bank
and as a Participating Bank



By                                                                  
     Name:
     Title:

 

BANK ONE, NA (MAIN OFFICE-
CHICAGO)

, as a Participating Bank



 

By                                                                  
     Name:
     Title:

 

KEYBANK NATIONAL
ASSOCIATION

, as a Participating Bank



 

By                                                                  
     Name:
     Title:

 

BNP PARIBAS

, as a Participating Bank



 

By                                                                  
     Name:
     Title:

 

MIZUHO CORPORATE BANK, LTD.

,
as a Participating Bank



 

By                                                                  
     Name:
     Title:

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

, as a Participating Bank



 

By                                                                  
     Name:
     Title:

 

THE BANK OF NOVA SCOTIA

,
as a Participating Bank



By                                                                  
     Name:
     Title:

 

UFJ BANK LIMITED, NEW YORK
BRANCH, as a Participating Bank

By                                                                  
     Name:
     Title:

 

BANK HAPOALIM B.M.

, as a
Participating Bank



By                                                                  
     Name:
     Title: